                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



 SHANE W. WORTMAN, individually,                     Case No. 1:18-cv-04522
 and on behalf of all others similarly
 situated,

 Plaintiff,
                                                     Honorable Charles R. Norgle, Sr.
 v.

 LAW OFFICES OF IRA T. NEVEL,
 LLC,



                JOINT MOTION TO EXTEND DISCOVERY DEADLINE

        NOW COME Plaintiff Shane W. Wortman (“Plaintiff”) and Defendant Law Office of Ira

T. Nevel (“Defendant”) (collectively, the “Parties”), by and through their undersigned counsel,

jointly requesting that the Court enter an Order extending the deadline to complete discovery by

45 days, up to and including September 14, 2020, and in support thereof, stating as follows:

        1.     On June 23, 2020, the Court entered an order requiring the Parties to complete fact

discovery by July 31, 2020. [Dkt. 41].

        2.     The Parties have completed written discovery and Plaintiff’s deposition.

        3.     The only outstanding discovery is Defendant’s deposition.

        4.     Defendant’s deposition was scheduled twice, the first time for July 14, 2020 and a

second time for July 27, 2020. However, due to unforeseeable circumstances, the Parties were

unable to complete Defendant’s deposition.

        5.     With respect to the July 14, 2020 deposition, Defendant’s deposition did not

proceed due to a last minute conflict on Defendant’s end.
       6.       With respect to the July 27, 2020 deposition, the deposition did not proceed due to

a COVID infection that affected Plaintiff’s counsel’s family.

       7.       Due to the unforeseeable circumstances, the Parties have been unable to complete

Defendant’s deposition by the July 31, 2020 deadline.

       8.       The Parties have been working cooperatively together from the inception of this

case and anticipate on completing Defendant’s deposition as soon as practically possible.

       9.       The Parties are in the process of coordinating a date for Defendant’s deposition and

anticipate on locking down a date in the next 14 days.

       10.      Based on the foregoing, the Parties jointly request that the Court extend the fact

discovery deadline 45 days, through September 14, 2020.

       11.      The Parties further request that the Court extend the deadline to file dispositive

motions and corresponding briefing as follows:

             a. Dispositive motion deadline extended through November 16, 2020.

             b. Response deadline extended through December 23, 2020.

             c. Reply deadline extended through January 13, 2021.

       12.      This is the Parties’ first request to extend the discovery deadline.

       13.      The Parties assert that good cause exists for the relief requested herein.

       14.      This joint motion is not intended for the purpose of delay.

       WHEREFORE, the Parties respectfully request that the Court enter an order (1) extending

the fact discovery deadline through September 14, 2020; (2) exetending the dispositive motion

deadline through November 16, 2020; (3) extending the response deadline through December 23,

2020, and (4) extending the reply deadline through January 13, 2021, and for any further releif this

Court deems just and proper.



                                                  2
Dated: July 31, 2020


 PLAINTIFF                                DEFENDANT

 By: /s/ Mohammed O. Badwan               By: /s/ Robert Haney
 Mohammed O. Badwan                       Robert Haney
 Sulaiman Law Group, Ltd.                 Noonan & Lieberman
 2500 S. Highland Avenue, Suite 200       105 W. Adams, Suite 1800
 Lombard, IL 60148                        Chicago, Illinois 60603
 Phone: (630) 575-8180                    Telephone: 312-431-1455
 mbadwan@sulaimanlaw.com                  rhaney@noonanlieberman.com
 Counsel for Plaintiff                    Counsel for Defendant




                                      3
